Citation Nr: 0911662	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1992 for the grant of service connection for diabetes 
mellitus. 
 
2.  Entitlement to an effective date earlier than October 20, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to May 
1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri that 
granted service connection for diabetes mellitus, effective 
from June 30,1992, and PTSD, effective from October 20, 2003.  
The veteran appeals the effective dates of the grants of 
service connection.


FINDINGS OF FACT

1.  VA issued liberalizing regulations effective from July 9, 
2001, establishing a presumption of service connection for 
type II diabetes mellitus as a result of herbicide exposure 
in the Republic of Vietnam.

2.  The Veteran's informal claim for entitlement to service 
connection for diabetes mellitus was received by VA on June 
30, 1992; there is no evidence of any earlier formal or 
informal claim.

3. The veteran filed a claim of service connection for PTSD 
in June 1992 which the RO denied by rating decision dated in 
December 1992.

4.  Through his representative, the veteran withdrew the 
claim of service connection from consideration by 
correspondence dated in January 1993.

5.  No subsequent claim of service connection for PTSD was 
received prior to October 20, 2003.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 30, 
1992 for the grant of service connection for diabetes 
mellitus have not been met. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.816, 3.400 (2008).

2.  The criteria for an effective date earlier than October 
20, 2003 for the grant of service connection for PTSD have 
not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations - VA's Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  .

In this case, however, VCAA notice is not required because 
the issues presented involve claims that cannot be 
substantiated as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002 & Supp. 2008) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Law and regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2008).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2008). Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits, and must identify the benefit sought. 
38 C.F.R. § 3.155(a) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," 
disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2008); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

1.  Effective date earlier than June 30, 1992 for the grant 
of service connection for diabetes mellitus.

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of the United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs. See 38 C.F.R. § 3.816 (2008) 
(Nehmer). See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include type II diabetes. See 38 C.F.R. § 3.816(b).

The effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001. See Disease Associated 
with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 
66 Fed. Reg. 23,166 (May 8, 2001)(codified at 38 C.F.R. 
§ 3.309(e)); see also Liesegang v. Secretary of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

Under 38 C.F.R. § 3.816(c), if a Nehmer class member is 
entitled to disability compensation for a covered herbicide 
disease, the effective date of the award will be as follows 
as applicable:

1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease [May 8, 2001], the effective date of the 
award will be the later of the dates that such claim was 
received by VA, or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400 (2008). 38 
C.F.R. § 3.816(c) (2008).

In this instance, the record reflects that a claim for 
service connection for various disabilities was received on 
June 30, 1992.  A specific claim for diabetes was not made at 
that time.  However, evidence received in 1992 in support of 
the other claims indicated that the Veteran had been 
diagnosed with diabetes in 1985 or 1986.  The appellant did 
not file a formal claim for diabetes until October 2001.

The Veteran was awarded service connection for diabetes 
mellitus on a presumptive basis because it is a disease 
associated with his presumed in-service exposure to certain 
herbicide agents. See 38 C.F.R. §§ 3.307, 3.309(e) (2008).  
The RO assigned an effective date of June 30, 1992 for 
service connection, the date of receipt of the above-cited 
application.  The RO construed the clinical evidence showing 
a diagnosis of diabetes as an informal claim for benefits.  
The Veteran's claim squarely falls within the purview of 
§ 3.816(c) (2) which stipulates that the effective date of 
the award will be the later of the dates that such claim was 
received by VA, or the date the disability arose.  

In various statements received from the Veteran, he assert 
that service connection for diabetes mellitus should date 
back to 1985 when diabetes was initially diagnosed.  The 
Board points out, however, that although the evidence shows 
that the Veteran was diagnosed with diabetes mellitus prior 
to June 30, 1992, the Court of Appeals for Veterans Claims 
has held that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA." Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  The date that the condition began 
is not dispositive.  It is the filing of claim, either formal 
or informal, with VA that commences the adjudicating process.  
Therefore, contrary to the veteran's contentions, an 
effective date based on the date of diagnosis is not 
warranted as no informal or formal claim, communication or 
writing evidencing an intent to apply for service connection 
for diabetes was received prior to June 30, 1992.

In summary, the Veteran's informal claim of service 
connection for diabetes mellitus was construed as being 
received on June 30, 1992.  Service connection was granted on 
a presumptive basis with the effective date set as June 30, 
1992.  This is the later of the two events giving rise to the 
grant of service connection. See 38 C.F.R. § 3.400, 3.816.  
There is no evidence of record that would allow for the award 
of an effective date earlier than June 30, 1992 for the grant 
of service connection for diabetes mellitus.  In a case such 
as this one where the undisputed facts and the law render the 
claimant ineligible for additional benefit, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

2.  Effective date earlier than October 20, 2003 for service 
connection of PTSD.

Factual Background and Legal Analysis

The record reflects that the Veteran initially filed a claim 
of service connection for PTSD in June 1992.  He was afforded 
a VA examination in October 1992 for PTSD purposes whereupon 
a diagnosis of chronic recurring depression with anxiety was 
diagnosed.  VA outpatient clinical records dating from 1990 
were received showing that the appellant was treated for 
continuing depression.  

The claim was denied by a rating decision dated in December 
1992.  Correspondence was received from the Veteran in 
January 1993 in which he stated that "I disagree with your 
letter of 12/31/92 denying me sc."  The RO wrote to the 
Veteran in May 1993 asking him to specify the issues that he 
disagreed with.  A letter dated in June 1993 was received 
from his accredited representative affirmatively stating that 
"[t]he veteran does not wish to pursue his claim for service 
connection for Post Traumatic Stress Disorder."  The issue 
was thus withdrawn from consideration for service connection.  

A formal claim for service connection for PTSD was received 
on October 20, 2003.  The Veteran stated that a Dr. Johnson 
had treated him for five years at the VA and told him that he 
had PTSD.  

The Veteran was afforded a VA examination in March 2005 and 
PTSD was diagnosed.  VA outpatient clinic notes dating from 
March 2002 and received in July 2005 show a diagnosis of 
probable PTSD.  By rating action dated in August 2005, 
service connection for PTSD was granted, effective from the 
date of the claim received on October 20, 2003.

In correspondence dated in October 2004, the veteran asserted 
that he initially filed a claim for service connection in 
1992 and had kept it "alive" since that time.  However, 
upon review of the extensive record, the Board finds no 
document or writing, formal or informal, evidencing a claim 
of service connection for PTSD after the Veteran withdrew his 
application for service connection for PTSD in 1993, and 
prior to October 20, 2003.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret a claimant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the claimant.  There is no 
documented evidence of a claim of service connection for PTSD 
after the Veteran withdrew his application for such in 1993, 
and prior to October 20, 2003.  His statements have been 
carefully considered but are not in and of themselves 
sufficient to establish a basis for an earlier grant of 
service connection for PTSD.

The law regarding effective dates is clearly set forth.  The 
effective date of an award of compensation will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  Even though clinical 
records indicate that he was felt to have PTSD prior to 
October 20, 2003, the claim received on that date is the 
later of the two events giving rise to the grant of service 
connection by law.  An effective date based on the date of 
diagnosis is not warranted as no informal or formal claim, 
communication or writing evidencing an intent to apply for 
service connection for PTSD was received prior to October 20, 
2003. See Lalonde, supra. (1999). Therefore, an earlier 
effective date for the grant of service connection for PTSD 
must be denied.

In a case such as this one where the law and not the evidence 
is dispositive, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than June 30, 1992 for the grant of 
service connection for diabetes mellitus is denied.

An effective date earlier than October 20, 2003 for the grant 
of service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


